Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is an examiner’s statement of reasons for allowance: Eckel et al. (US 20210047512) is prior art until shown to be otherwise. Example 4 and comparative example V3 in Table 1 of the specification as filed provide a proper comparison and showing of unexpected results of higher gloss and lower change in gloss by use of redox polymerization and have thus overcome the closest prior art, Eckel or alternatively (assuming Eckel is not prior art), Lindner.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
JCM
4-20-21

/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765